          CASE 0:20-cv-02155-JRT-LIB Doc. 106 Filed 08/17/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                 District of Minnesota


Paul Hansmeier,                                          JUDGMENT IN A CIVIL CASE
                                 Plaintiff,
v.                                                       Case Number: 20-cv-2155-JRT-LIB
David MacLaughlin, Erica MacDonald,
Looker's Gentlemen's Club, LLC, Anders Folk,
Di Ma Corporation, John Doe,

                                 Defendants.



☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

        This action is DISMISSED without prejudice.


     Date: 8/17/2021                                          KATE M. FOGARTY, CLERK




                                               1
